Citation Nr: 1105360	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C (mild piecemeal necrosis (grade 2) and micronodular 
cirrhosis (stage 4)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).  A June 
2002 rating decision originally denied service connection for 
hepatitis C; however, a January 2006 rating decision granted 
service connection and assigned a 10 percent evaluation effective 
June 14, 2000.  A March 2007 rating decision, among other things, 
recharacterized the issue as hepatitis C (mild piecemeal necrosis 
(grade 2) and micronodular cirrhosis (stage 4) and continued the 
10 percent rating.  The Veteran perfected his appeal as it 
related to hepatitis C and this is the only issue before the 
Board. 

In September 2010, the Veteran submitted additional medical 
evidence along with a waiver of initial consideration by the 
Agency of Original Jurisdiction.  

The issues of service connection for esophageal reflux as 
secondary to the service-connected hepatitis C and whether 
new and material evidence has been received to reopen the 
underlying claim seeking service connection for duodenal 
ulcer have been raised by the record in April 2010, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  
	
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board regrets any further delay for 
development; however, the current record is inadequate to address 
the matter at hand.

The Board notes that there appears to be pertinent medical 
evidence that remains outstanding.  The record shows that the 
Veteran received periodic medical treatment from the Michigan 
Department of Corrections Bureau of Health Care; however, the 
treatment records associated with the claims file are incomplete.  
Also, the record is not clear whether complete records from Duane 
L. Hospital, Foote Hospital, and Dr. M. H. have been obtained by 
VA.  Furthermore, an April 2010 VA examination noted that the 
Veteran had been seen by Spectrum Health emergency Room in March 
2009 and February 2010 for hepatitis C, Cirrhosis, and 
gastroenteritis, but these records are not in the claims file.  
As such records may have some bearing on the Veteran's claim; 
they should be associated with the claims file, if available.  In 
regards to VA treatment records, the claims file included one 
partial record dated in September 2008 from Grand Rapids 
Outpatient treatment clinic and the April 2010 VA examination 
indicated that he was seen by a specialist at Battle Creek VA 
Medical Center.  An attempt to obtain any VA records should be 
undertaken.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file. See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  The Board notes that a VA examination 
was provided to the Veteran in April 2010 to address the severity 
of his service-connected hepatitis C; however, the examination is 
inadequate to assess the severity of the Veteran's disorder.  The 
examiner did not perform any liver function tests and did not 
address the old criteria for hepatitis or cirrhosis in which the 
Veteran is entitled to consideration under Codes 7312 and 7345 
(pre- July 2, 2001).  Also, although the examiner indicated that 
the Veteran had more than 10 incapacitating episodes, she did not 
indicate whether the incapacitating episodes were less than two 
weeks, four weeks, six weeks, or constantly.  Likewise, she 
indicated that the Veteran had some near constant symptoms, but 
did not address whether or not they were debilitating.  
Therefore, a new VA examination is indicated.   

The Court has recently held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

On April 2010 VA examination, it was noted that the Veteran had 
not been able to find a job since he was released from prison due 
to health conditions and being incarcerated.  While the Court has 
determined that a claim for TDIU is part of the Veteran's claim 
for an increased rating currently on appeal, the RO has not 
explicitly adjudicated the issue of entitlement to TDIU since a 
TDIU claim was denied in a March 2007 rating decision.  The 
Veteran would therefore be prejudiced if the Board were to decide 
this claim without prior adjudication by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  This remand will also give the Veteran 
an opportunity to receive notice pursuant to 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) concerning a claim for TDIU.
	
Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and 
evidence necessary to substantiate a claim 
for TDIU pursuant to 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b), and Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his hepatitis 
C, necrosis, cirrhosis etc., then secure 
complete clinical records of all such 
evaluations and/or treatment from the sources 
identified, specifically including but not 
limited to, records of any evaluation or 
treatment the Veteran received at the Grand 
Rapids VA Outpatient Treatment Clinic, Battle 
Creek VA Medical Center, Michigan Department 
of Corrections Bureau of Health, Duane L. 
Hospital, Foote Hospital, and Dr. M. H.  If 
any records sought are unavailable, the 
Veteran and his representative should be so 
notified.

3.  The Veteran should be afforded a 
comprehensive VA gastroenterological 
examination to determine the current 
manifestations of his service-connected 
hepatitis C (mild piecemeal necrosis (grade 
2) and micronodular cirrhosis (stage 4)).  
The Veteran's claims folder and the material 
in this paragraph must be made available to 
the examiner, the review of which should be 
acknowledged in the examination report.  Any 
indicated studies, such as liver function 
tests, should be performed.  The RO should 
provide the examiner with the old (pre- July 
2, 2001) rating criteria of Code 7354 for a 
30 percent rating for hepatitis and the new 
rating criteria for 20 and 40 percent ratings 
for hepatitis C under Diagnostic Code 7354, 
effective July 2, 2001.  The examiner should 
specifically address the various criteria in 
the examination report.  The Veteran's 
history, current complaints, and examination 
findings should be reported in detail by the 
examiner.  The examiner also should ascertain 
and identify any liver damage that is a 
sequela of hepatitis C.  The examiner should 
also be provided with the criteria, prior to 
July 2, 2001 and from that date, for 
cirrhosis of the liver under Code 7312.  The 
examiner should address the various criteria 
in the examination report.  

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected hepatitis C (mild 
piecemeal necrosis (grade 2) and micronodular 
cirrhosis (stage 4)), either alone or in the 
aggregate with his other service-connected 
disabilities, renders him unable to secure or 
follow a substantially gainful occupation.  

All findings and conclusions should be 
accompanied by a complete rationale and 
should be set forth in a legible report. 

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  

5.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).
	


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



